Title: To Thomas Jefferson from John Mitchell, 9 May 1803
From: Mitchell, John
To: Jefferson, Thomas


          
            Sir
                     
            Havre 9h. May 1803
          
          I have now the Honor to cover you a Letter from Mr. Livingston and take Advantage of the Occasion to solisit the favor of your Confirming the appointment our Ministers at Paris have made in nameing Me to the Commercial Agency for this place.
          It is now two years past since I solisited this appointment, and I believe in conformity to my request Mr. Monroe Mr. McKean Govr. of Pennsylvania and some other of my friends did recomend me. to the latter I have been known almost from My Infancy—to the former for many years and perticularly so While he was at Paris also to Genl. S. Smyth & Mr. T. Paine throughout the Whole of our Revolution and to this time. to them and the Commercial interest of Philada. I venture to refer for my Character—’tho the Confidence placed in me by Mr. Livingston in sending Me his despatches to forward ever since my being established here—and now appointing Me Agent for the U.S. will alone I flatter myself be a suffitient recomendation for your favor to Confirm the appointment
          I feel Confident of giveing satisfaction to our Goverment as well as the Commercial interest of our Country—my best endeavours shall be Used to merit your Confidence and favor—and with the most perfect respect—I beg leave for to subscribe my self—Sir,
          Your very Obedient and Very Humble Servant
          
            John Mitchell
          
         